Case: 18-10235     Document: 00516189940          Page: 1    Date Filed: 02/02/2022




              United States Court of Appeals
                   for the Fifth Circuit                         United States Court of Appeals
                                                                          Fifth Circuit

                                                                        FILED
                                                                 February 2, 2022
                                   No. 18-10235
                                                                   Lyle W. Cayce
                                                                        Clerk

   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   David Matthews,

                                                         Defendant—Appellant.


                  Appeal from the United States District Court
                      for the Northern District of Texas
                           USDC No. 4:17-CR-121-1


                    ON REMAND FROM
         THE SUPREME COURT OF THE UNITED STATES

   Before Jones, Haynes, and Costa, Circuit Judges.
   Per Curiam:*
          David Matthews challenges his sentence for being a convicted felon in
   possession of a firearm in violation of 18 U.S.C. § 922(g)(1). The district
   court sentenced him to 265 months because it concluded that Matthews’s


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 18-10235      Document: 00516189940           Page: 2   Date Filed: 02/02/2022




                                     No. 18-10235


   three convictions for Texas robbery and two convictions for Texas burglary
   of a habitation qualify as violent felonies and, as a result, the Armed Career
   Criminal Act’s 15-year mandatory minimum applied. In 2020, this court
   summarily affirmed the district court. United States v. Matthews,
   799 F. App’x 300 (5th Cir. 2020), vacated, 141 S. Ct. 2782 (2021). Matthews
   sought a writ of certiorari from the Supreme Court.
          In Borden v. United States, 141 S. Ct. 1817 (2021), the Supreme Court
   held that a criminal offense that requires only a mens rea of recklessness
   cannot qualify as a “violent felony” for purposes of sentence enhancement
   under ACCA’s elements clause. Id. at 1834 (plurality op.); id. at 1835
   (Thomas, J., concurring). One form of Texas robbery, robbery-by-injury,
   requires only a mens rea of recklessness. Tex. Penal Code § 29.02(a)(1).
   The other form of Texas robbery, robbery-by-threat, requires an intentional
   or knowing mens rea. Tex. Penal Code § 29.02(a)(2). The Supreme
   Court granted Matthews’s petition for certiorari, vacated this court’s
   judgment, and remanded for further consideration. Matthews v. United
   States, 141 S. Ct. 2782 (2021).
          This court recently held that the Texas robbery statute is divisible and
   that a robbery-by-threat conviction qualifies as a “violent felony” under
   ACCA’s elements clause. United States v. Garrett, No. 17-10516, 2022 WL
   214472, at *3-4 (5th Cir. Jan. 25, 2022). At least one of Matthews’s robbery
   convictions is for robbery-by-threat. That conviction, when combined with
   his two qualifying burglary convictions, see United States v. Herrold, 941 F.3d
   173, 182 (5th Cir. 2019) (en banc), makes him an armed career criminal. We
   therefore AFFIRM.




                                          2